Exhibit 99.1 Unilife Corporation Announces Receipt of Deficiency Letter from NASDAQ YORK, PA, May 23, 2016 / PR Newswire/ Unilife Corporation (“Unilife” or “Company”) (NASDAQ: UNIS; ASX: UNS) announced today that it has received a letter from The NADSAQ Stock Market LLC (“NASDAQ”) notifying the Company that it is not in compliance with NASDAQ Listing Rule 5250(c)(1) because it has not filed its Form 10-Q for the period ended March 31, 2016 in a timely manner with the Securities and Exchange Commission. As previously disclosed on May 8th, 2016, the Company delayed filing its Form 10-Q and postponed its fiscal 2016 third quarter earnings conference call. Unilife continues to investigate the matters in connection with the delay and their potential impact on financial reporting and internal controls over financial reporting, related to previously-issued financial statements, current interim financial information, and management’s certifications. The Company has discovered no financial loss related to these matters to date. The NASDAQ letter dated May 17, 2016 requires the Company to submit a plan within 60 days (that is, until July 16, 2016) to regain compliance with NASDAQ’s continued listing requirements.The Company currently intends to file the Form 10-Q in advance of expiration of the 60 day period, in which case the Company would regain compliance with NASDAQ Listing Rule 5250(c)(1) and would not be required to submit a plan to regain compliance. In the event the Company is unable to file the Form 10-Q in advance of expiration of such period and does submit a plan to regain compliance to NASDAQ and the plan is accepted, NASDAQ can grant an exception of up to 180 calendar days from the original non-compliance date for the Form 10-Q (that is, until November 6, 2016) for the Company to regain compliance.The NASDAQ notification letter has no immediate effect on the listing of the Company’s common stock on the NASDAQ Global Market. About Unilife Corporation Unilife Corporation(NASDAQ:UNIS / ASX: UNS) is a U.S. based developer and commercial supplier of injectable drug delivery systems.Unilife has a portfolio of innovative, differentiated products with a primary focus on wearable injectors. Products within each platform are customizable to address specific customer, drug and patient requirements.Unilife'sglobal headquarters and manufacturing facilities are located inYork, PA.For more information, visitwww.unilife.com. General: UNIS-G Investor Contact (US): Jeremy Feffer Unilife Corporation
